Name: Commission Regulation (EEC) No 3823/90 of 19 December 1990 fixing the Community offer prices for certain fresh fruit and vegetables applicable to Portugal for the period 1 January 1991 to the end of the 1990/91 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product;  Europe
 Date Published: nan

 No L 366/4729. 12 . 90 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3823/90 of 19 December 1990 fixing the . Community offer prices for certain fresh fruit and vegetables applicable to Portugal for the period 1 January 1991 to the end of the 1990/91 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3648/90 of 11 December 1990 laying down general rules for implementing the Act of Accession of Spain and Portugal as regards the compensation mechanism on exports of fruit and vegetables originating ('), and in / particular Aricle 4 (1 ) thereof, Whereas, Commission Regulation (EEC) No 3819/90 (*), lays down detalied rules for the application of the compensation mechanism to imports of fruit and vegetables from Spain and Portugal ; Whereas , in order to take account of seasonal variations in prices , the marketing year should be made up of one or more periods and a Community offer price should be fixed for each of these ; Whereas , in accordance with Article 1 of Regulation (EEC) No 3648 /90, the producer prices to be used for the determination of the Community offer price are to be those of a domestic product defined by its commercial characteristics recorded on the representative market or markets located in the production areas where prices are lowest for products or varieties representing a considerable proportion of production marketed throughout the year or during a part of the latter and which meet Quality Class I requirements and conditions laid down as regards packaging ; whereas the average price for each representative market must be established after disregarding prices which may be considered excessively high or excessively low compared with the normal fluctuations recorded on the market ; whereas, moreover, if the average price for a Member State shows excessive variations with respect of normal price fluctu ­ ations , it shall not be taken into account ; Whereas Commission Regulation (EEC) No 784/90 of 29 March fixing the reducing coefficient for agricultural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year (3) establishes the list of prices and amounts to which the coefficient 1,001712 is applied in the framework of the arrangements on the automatic dismantlement of negative monetary gaps ; whereas the prices and amounts fixed in ecus by the Commission for the 1990/91 marketing year must take account of the resulting reduction ; whereas this reducing coefficient is to apply to the prices referred to above ; Whereas the application of the abovementioned criteria results in Community offer prices applicable to Portugal being fixed for lemons, apples, pears, artichokes, cabbage lettuce, broad-leaf (Batavian) endives, mandarins , Clementines and sweet oranges for the period 1 January 1991 to the end of the 1990/91 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables , Whereas, pursuant to Article 318 of the Act of Accession, a compensation mechanism is to be introduced in imports into the Community as constituted at 31 December 1985, hereinafter referred to as the 'Community of Ten', from 1 January 1991 , of fruit and vegetables from Portugal for which a reference price is fixed with regard to third countries ; Whereas , in accordance with Article 318 ( 1 ) (a) of the Act of Accession, a Community offer price is to be calculated annually on the basis of the arithmetic mean of the producer prices in each Member State of the Community of Ten, plus transport and packaging costs incurred by the products from the production regions to the representative consumption centres of the Community and bearing in mind developments in the cost of production in the fruit and vegetables sector ; whereas the abovementioned producer prices correspond to the average prices recorded during the three years preceding the date of fixing of the Community offer price ; whereas, however, the annual Community offer price cannot exceed the reference price applied for third countries ; 0) OJ No L 362 , 27 . 12 . 1990, p. 16 . (2) See page 41 of this Official Journal. C) OJ No L 83, 30 . 3 . 1990, p. 102 . No L 366/48 Official Journal of the European Communities 29 . 12 . 90 HAS ADOPTED THIS REGULATION : Article 1 For the period 1 January 1991 to the end of the 1990/91 marketing year, the Community offer prices applicable to Portugal for lemons, apples , pears, artichokes , cabbage lettuce, broad-leaf (Batavian) endives , mandarins, Clementines and sweet oranges shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1990 For the Commission Ray MAC SHARRY Member of the Commission 29 . 12 . 90 Official Journal of the European Communities No L 366/49 ANNEX COMMUNITY OFFER PRICES APPLICABLE TO PORTUGAL 1990/91 MARKETING YEAR LEMONS (CN code 0805 30 10) (ECU/100 kg net) Period Community offer price January to April 40,88 May 38,66 APPLES (CN codes 0808 10 93 and 0808 10 99) (ECU/100 kg net) Period Community offer price January 48,54 February 47,14 March 49,24 April 47,37 May 38,88 June 38,29 PEARS (CN codes 0808 20 31 and 0808 20 33) (ECU/100 kg net) Period Community offer price January to April 51,24 ARTICHOKES (CN code 0709 10 00) (ECU/100 kg net) Period Community offer price January to April 73,04 May 65,94 June 63,53 Official Journal of the European Communities 29. 12 . 90No L 366/50 CABBAGE LETTUCE (CN codes 0705 11 10 and 0705 11 90) (ECU/100 kg net) Period Community offer price January and February 75,60 March to May 82,34 BROAD-LEAF (BATAVIAN) ENDIVES (CN code 0705 29 00) (ECU/100 kg net) Period Community offer price January 57,30 February and March 60,01 MANDARINES including tangerines and satsumas, wilkings and other similar citrus hybrids, with the exception of Clementines (CN codes 0805 20, 0805 30, 0805 50, 0805 70 and 0805 90) (ECU/100 kg net) Period Community offer price January and February 27,59 CLEMENTINES (CN code 0805 20 10) (ECU/100 kg net) Period Community offer price January and February 51,40 SWEET ORANGES (CN codes 0805 10 11 , 0805 10 15, 0805 10 19, 0805 10 21 , 0805 10 25, 0805 10 29, 0805 10 31 , 0805 10 35, 0805 10 39, 0805 10 41 , 0805 10 45 and 0805 10 49) (ECU/100 kg net) Period Community offer price January to May 22,66 Note: The prices given in this Annex relate to products in Quality Class I, all sizes, presented packaged.